Citation Nr: 1116893	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, including back pains due to undiagnosed illness. 

2.  Entitlement to service connection for a right ankle disability, including right ankle pains due to undiagnosed illness. 

3.  Entitlement to service connection for a left knee disability, including left knee pains due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
REMAND

The Veteran performed active military service from April 2000 to April 2004 and from July 2004 to January 2005, some of which was under Title 10 orders.  He served in the Persian Gulf theater of operations. 

This appeal arises to the Board of Veterans' Appeals (Board) from November 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied service connection for back pain, left knee pain, and right ankle pain.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

In addition, VA compensation shall be paid for disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper and lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. § 1117 (West 2002 & Supp 2010); 38 C.F.R. § 3.317 (2010).

The Veteran's service records show that he served in Southwest Asia during the Persian Gulf War era.  Although the Veteran's original claim for benefits, submitted in October 2006, reflects that he checked "no" to question 16a (Were you stationed in the Gulf after August 1, 1990?), his service treatment records (STRs) contain two post-deployment questionnaires that reflect that he served in Kuwait and Iraq in 2003 and in Iraq in 2004.  A military pay history document reflects that he received hostile fire pay and tax exclusions for service in Iraq and Kuwait.  Because he is a Persian Gulf War veteran, service connection for disability due to undiagnosed illness manifested by back, left knee, and right ankle pains must be considered, even though the Veteran has not specifically made such a claim.  That is, the theory is reasonably raised by the record.

The Veteran's STRs reflect no relevant abnormality at entry into the first period of active service in April 2000.  His STRs further reflect that in October 2001, a left knee medial collateral ligament strain was assessed.  In February 2002, the Veteran complained of chronic back pains.  Sharp dorsal and lumbar pains were reported.  He mentioned a history of back pains in high school.  The assessment was chronic dorsal-lumbar back pain; EPTE (existed prior to entry).  In July 2002, the Veteran was treated for a right ankle injury incurred while running.  The assessment was right ankle strain.  X-rays were negative for fracture.  In October 2002, he was treated for continued right ankle pain.  The report notes a right ankle injury in July 2002 and treatment with a splint and crutches and limited duty.  The assessment was resolving right ankle sprain.  There is no separation examination report of record.  

In August 2007, the Veteran requested service connection for back pain, left knee pain, and ankle pain.  He later indicated that his ankle pain was in the right ankle.  The Veteran contended that these pains were due to performing physical training on concrete and other training exercises.  An August 2007 VA out-patient treatment report notes left knee pain and swelling.  In September 2007, the Veteran reported right ankle and upper and mid-back pains.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, the Veteran has not yet been afforded a VA examination in connection with any of the three claims on appeal.  Because the evidence establishes in-service treatment concerning the three areas of pain, that he experiences recurrent symptoms, and that there is at least an indication of a link between the two, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination.  In addition to the examination, an opinion should be provided as to whether the Veteran's complaints of pain are attributable to a clinical diagnosis.  If a disability of the back, right ankle, or left knee is identified, an opinion should be provided as to whether any such disability is attributable to his active military service.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since July 2008) from the Oklahoma City VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for an examination or examinations to determine the nature and etiology of any disability with respect to his claims of service connection for a back disability, a right ankle disability, and a left knee disability, to include as a qualifying chronic disability resulting from an undiagnosed illness.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies, including x-rays, should be conducted and a complete history should be taken.  Based on a review of all medical documentation and history on file, including the service treatment records, the examiner should provide a well-reasoned opinion consistent with sound medical judgment, as to the medical probabilities that the Veteran's complaints of back pain, right ankle pain, and left knee pain are attributable to a clinical diagnosis.  If a diagnosed disability is found, the examiner should provide an opinion as to the medical probabilities that the disability is related to the Veteran's active military service.  If any complaint of pain is not a result of a known diagnosis, the examiner should so specify and provide an opinion as to the medical probabilities that the condition is due to undiagnosed illness.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  After the development requested above has been completed to the extent possible, re-adjudicate the service connection claims, including consideration of service connection for undiagnosed illness manifested by back pains, right ankle pains, and left knee pains.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide them with an opportunity to respond thereto before returning the claims file to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

